Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 2 September 1813
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg Sept 2d. 1813

The arrival of Mr Bayard, & Galatin, my dear Madam, has made so little alteration in our situation, that I have little or nothing to write you, but complaints, of the prospect I have of a much lengthen’d stay in this Country: and the additional grief of losing the society of my Sister, which was almost the only thing left me to render life supportable. Mr A is even more buried in study than when he left America, and has acquired so great a disrelish for society, that even his small family circle appears at times to become irksome to him. his health is very indifferent, and the melancholy prospect, of public affairs all over the World, preys upon his spirits, he is however better than he was last Winter, and would he not persevere in the system of living very low, might soon be restored to his accustomed state of health, this climate is too dreadful to admit of trifling with the constition—
I cannot express to you the anxiety I suffer on account of my Sister; the season is so far advanced, and and her situation adds so much to the suffering, and agitation, which such a voyage necessarily produces, that my mind is in an agony, when I think of what she has to go through. my health is now very good, and I would willingly make the voyage with her, but Mr A will not hear of it, and I am condemned to wear out my existence, in this horrid place, without a friend, or a single human being who can participate in my feelings—
We have sent Charles to school, the Master of it is an Englishman, a very worthy man, and I trust the Child will derive much greater advantages there than he could have done at home, a Father may do a great deal for his child, but at that age a child requires such perpetual and undivided attention, that there are as few fathers are able to give: and it can never answer to give every attention one day, and totally neglect them the next. a man in business cannot always dispose of his time, and with the best intentions such a mode of education, must do more harm than good—my other Boys are old enough to reap the greatest benefits from there fathers instructions, and their loss is such as nothing in this World can supply, on this subject I will not trust myself, it is too exquisitely painful, and where the heart is so full, it will vent itself in expressions which might give umbrage—
Present me most respectfully to the President and all the family, and permit me to request that my poor children may not be separated, as I wish them at least to preserve that attachment for each other which is so entirely destroyd for the rest of their nearest relations. with every wish for their welfare, and your happiness, I subscribe myself / dear Madam your very / respectful Daughter 
L C A.